                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDRE V. WILLIAMS, SR.                            CIVIL ACTION
    Plaintiff,
                       v.                         NO. 18-2110

C/O JOHNSON, WARDEN CLARK,
C/O JOHN DOE, NURSE JANE DOE,
DR. JANE/JOHN DOE, UNIT
MANAGERS SGTS JOHN AND/OR
JANE DOE
     Defendants.


                                      MEMORANDUM

KEARNEY,J.                                                                     October 29, 2018

       Incarcerated citizen Andre V. Williams, Sr. alleges he suffered injuries after slipping and

falling down wet stairs in a prison because of a leaky ceiling. Mr. Williams has twice sued 1

regarding the incident, and both times we dismissed his suits because they did not state claims

for relief. Mr. Williams now brings his Second Amended Complaint pro se, alleging Eighth

Amendment violations against Warden Clark; Drs. Jane and/or John Doe; nurse Jane Doe;

corrections officers "Johnson" and John Doe; and, unit managing supervisors Jane and/or John

Does. Warden Clark now moves to dismiss for failure to state a claim, arguing Mr. Williams did

not plead Warden Clark's personal involvement in Mr. Williams's injury.          We agree with

Warden Clark, and dismiss Mr. Williams's third attempt at stating a claim against Warden Clark

with prejudice.

   I. Alleged facts.

       On May 21, 2016, during Mr. Williams's incarceration at the Philadelphia Detention

Center, Corrections Officers Johnson and John Doe ordered Mr. Williams to walk in a certain

direction to receive his breakfast tray. 2 As he walked, Mr. Williams "accidentally slipped and
fell down a flight of cement steps," an accident he blames on "the ceiling leaking, no wet floor

signs being displayed, and the [damaged] steps."3 Mr. Williams claims the ceiling above the

steps had been leaking for years, and the unit managers had known about the steps' condition. 4

Mr. Williams alleges he requested to go to medical, but Officer Johnson denied the request

because "she didn't feel like doing any paperwork." 5 Mr. Williams became "adamant" in his

requests when his pain increased hours later, and Officer Johnson sent him to medical. 6

        Nurse Jane Doe saw Mr. Williams, where Mr. Williams claims Nurse Doe "prevented

[him] from seeing the doctor on duty to be assessed." 7 Nurse Doe prescribed Mr. Williams a

heating pack and Motrin. 8 Mr. Williams claims he then "explained to her what had happened to

[him]," and Nurse Doe told Mr. Williams he had an "emergency appointment" to see the doctor. 9

It appears Mr. Williams did not see a doctor because he claimed he filed a grievance "days after

not seeing the doctor." 10 Mr. Williams claims he suffered neck, shoulder, head, and back injuries

from his fall. 11

        Mr. Williams sues for damages under 42 U.S.C. § 1983. 12 Mr. Williams only mentions

Warden Clark once, at the end of his "Claims" section. Mr. Williams wrote, "The Warden

overall for his supervisory role and not implementing a safe healthy enviro[n]ment, program, and

not enforcing emergency medical care." 13

    II. Analysis

        Because Mr. Williams is proceeding informa pauperis, we must dismiss his claim under

§ 1915(e)(2)(B)(ii) if it fails to state a claim on which relief can be granted. 14 We evaluate

whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) by the same standard we

apply to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6). 15             We must

determine whether the Second Amended Complaint contains "sufficient factual matter, accepted



                                                2
as true, to state a claim that is plausible on its face." 16 "[M]ere conclusory statements do not

suffice." 17 As Mr. Williams is proceedingpro se, we construe his allegations liberally. 18

        Mr. Williams fails to state a claim against Warden Clark. "A defendant in a civil rights

action must have personal involvement in the alleged wrongs." 19 "Because vicarious liability is

inapplicable to ... § 1983 suits, a plaintiff must plead that each Government-official defendant,

through the official's own individual actions, has violated the Constitution."20 There are "two

general ways in which a supervisor-defendant may be liable for unconstitutional acts undertaken

by subordinates."21 First, a supervisor may be liable if he or she "with deliberate indifference to

the consequences, established and maintained a policy, practice or custom which directly caused

[the] constitutional harm."22 "Second, a supervisor may be personally liable under§ 1983 if he

or she participated in violating the plaintiffs rights, directed others to violate them, or, as the

person in charge, had knowledge of and acquiesced in the subordinate's unconstitutional

conduct. " 23

        Mr. Williams fails to allege Warden Clark's personal involvement in his suit. Mr.

Williams's only mention of Warden Clark comes in the last sentence of his form complaint,

where he writes, "The Warden overall for his supervisory role and not implementing a safe

healthy enviro[n]ment, program, and not enforcing emergency medical care." This claim alleges

neither of the two ways in which a supervisor-defendant may be liable for subordinates'

actions-Mr. Williams does not allege Warden Clark showed "deliberate indifference" to the

consequences of a policy, nor does Mr. Williams allege Warden Clark "participated" in a

violation of his rights. Instead, Mr. Williams sues Warden Clark for his "supervisory role,"

precisely the type of suit Rode bars. We dismiss Mr. Williams's claims against Warden Clark in

the Second Amended Complaint with prejudice.



                                                3
          III. Conclusion

             Mr. Williams fails to allege Warden Clark's personal involvement in his injury. We

dismiss Mr. William.s's claims against Warden Clark with prejudice in the accompanying Order.




1
  On May 18, 2018, Mr. Williams filed a prose civil rights Complaint under 42 U.S.C. § 1983
against the "Phila. Dept of Prisons," the "Warden of the Detention Center," and "Corizon
Health/Prison Medical." ECF Doc. No. 2. He also moved to proceed informa pauperis. EFC
Doc. No. 1. On May 24, 2018, we granted Mr. Williams leave to proceed informapauperis and
dismissed his Complaint for failure to state a claim with leave to amend. ECF Doc. Nos. 5, 6.
Mr. Williams filed his Amended Complaint on June 27, 2018. ECF Doc. No. 7. On June 28,
2018, we dismissed the Amended Complaint for failure to state a claim because Mr. Williams
did not "explain how each person he want[ed] to sue [was] personally involved in violating his
civil rights." ECF Doc. No. 8, at p. 2. We granted Mr. Williams leave to amend for the final
time. Id, at p. 1.
2
     ECF Doc. No. 10 at pp. 6, 8.
3
     Id atp. 6.
4
     Id
5
     Id



7
     ECF Doc. No. 10 at p. 7.
8
     Id



lo Id

11
     Id at p. 8.
12
     ECF Doc. No. 10.

13    d
     J..atp.7.
14
     See 28 U.S.C. § 1915(e)(2)(B)(ii).



                                                 4
15
     Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999).
16
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

17   Id

18
     Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir. 2011).
19
     Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988).
20
     Ashcroft, 556 U.S. at 676.
21
  Barkes v. First Corr. Med, Inc., 766 F.3d 307, 316 (3d Cir. 2014), reversed on other grounds
by Taylor v. Barkes, 135 S. Ct. 2042 (2015).
22
  Id (quotingA.M ex rel. JMK v. Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir.
2004) (alteration in original)).

23   Id




                                                    5
